Title: From George Washington to Robert Cary & Company, 16 March 1762
From: Washington, George
To: Robert Cary & Company



Gentn
Mount Vernon 16th March 1762

A Relation and Friend of mine having desired me to send for a Post Chariot for him, I now do it in the Words of his own Memm which are as follows.
“Colo. Washington to send for a neat light Post Chariot for F.L. of a price not exceeding One hundred pounds Sterling and to have light Harness for Six Horses. To desire the favour of the Merchant not to let the Tradesman know it is to be sent abroad—To have it made of well Seasoned Wood and painted of a genteel and fashionable colour without any Arms—and to be Insured.”
The Gentleman at the time of his giving me this Memm was not provided with an Impression of his Arms about him, but if I shoud receive it timously I will inclose it by the next oppertunity—You will please to order the Chariot so soon as finished

by the first Ship bound to Rappahannock River, and direct it to be sent to Colo. Fielding Lewis at Fredericksburg who has promised to lodge a Bill of Excha: with me for the cost and Charges so soon as he is informed thereof which Bill I shall immediately remit to you: in the meantime make me answerable for the amount.
By the Unity Captn Couzens I am now Shipping Twenty Hhds of my Potomack Tobacco on which please to Insure One hundred and Fifty pounds only. It is expected this Vessell will Sail with Convoy about the first of June next your Insurance therefore may be made Accordingly. I am Gentn Yr Most Obedt Hble Servt

Go: Washington

